Shughart, P. J.,
The report of the master, filed in the above case, indicates that notice of the filing of the report was given to defendant by certified mail.
Local rule of court no. 133 provides that notice of the filing of the report shall be given in the manner prescribed in rule 128 in respect to notice of the taking of testimony. In regard to the taking of testimony, rule 128 provides that the notice to defendant “shall be given to him or her by registered mail, return receipt requested. . . .”
This court has indicated informally on a prior occasion, as appeared by notice on the court’s bulletin board, on June 20, 1955, that certified mail does not meet the various statute and rule requirements of service by registered mail. This same position was taken in an opinion of the Attorney General in Service by Certified Mail, 5 D. & C. 2d 115, and by other courts in unreported opinions.
We, of course, are aware that by amendment the Rules of Civil Procedure now provide that certified mail may be used wherever registered mail was previously required: R. C. P. 76, as amended. This action, of course, does not operate to amend the local rules of court in respect to service; therefore, until such rules are amended, certified mail may not be used in lieu of registered mail.
And now, October 25, 1956, for the reasons stated in the foregoing opinion, the above matter is referred back to the master with directions to give notice of the filing of the report by registered mail, return receipt requested.